Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Texarkana Nursing & Healthcare Center,                 Appeal from the 202nd District Court of
LLC, Appellant                                         Bowie County, Texas (Tr. Ct. No.
                                                       11C1230-202).      Opinion delivered by
No. 06-12-00067-CV         v.                          Justice Carter, Chief Justice Morriss and
                                                       Justice Moseley participating.
Susan Lyle, Independent Guardian of Betty
Ruth Vest, Appellee



        As stated in the Court’s opinion of this date, we find reversible error in the order of the
court below. It is ordered with respect to Lyle’s direct liability claim regarding alleged failure to
provide a safe and secure environment for Vest, that the order of the trial court is reversed and
remanded for a determination by the trial court as to whether to grant a thirty-day extension to
cure the standard of care, breach and causation deficiencies. It is ordered, with respect to Lyle’s
vicarious liability claims, that the trial court’s order denying Texarkana Nursing’s motion to
dismiss as to those claims is reversed and we render judgment dismissing Lyle’s vicarious
liability claims.
        We further order that the appellee, Texarkana Nursing & Healthcare Center, LLC, pay
one-half of the costs of this appeal, and Susan Lyle pay one-half of the costs of this appeal.


                                                        RENDERED DECEMBER 14, 2012
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk